DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on July 22nd, 2022 in response to the Final Office Action mailed on April 22nd, 2022.  Per Applicant's response, Claims 1, 17, & 19 have been amended, while Claims 12, 18, & 26 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-2, 4-9, 12, 15-17, 19, & 21-25 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Claim Objections
Claim 17 was previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.
	
Response to Arguments
Applicant’s arguments, see pages 6-7, filed July 22nd, 2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-9, 15-17, 19, & 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on July 22nd, 2022 in accordance with the AFCP 2.0 program have overcome the previously applied prior art rejections.
In response to the after-final amendments, the Examiner conducted an updated prior art search in accordance with the AFCP 2.0 program.  From this updated search, it was determined that no other prior art reference(s) successfully disclose(s) or render(s) obvious Applicant’s invention as now recited.  In particular, the prior art fails to disclose or render obvious a piston slideably engaged with a pump chamber, a piston cavity within said piston and in fluid communication with said pump chamber, a liquid accumulator operable within said piston cavity and accumulating liquid with increasing pressure and discharging liquid with decreasing pressure, wherein said liquid accumulator is in fluid communication with said pump chamber during a downstroke of said piston, wherein said piston cavity is defined by a piston cavity opening oriented towards said pump chamber and a piston cavity closed end oriented towards said actuator and a piston cavity peripheral wall extending from said piston cavity closed end to said piston cavity opening, wherein the pump chamber has an upstroke pump chamber volume and the piston cavity has a piston cavity volume that is from about 0.2 to about 0.8 of the upstroke pump chamber volume, and the upstroke pump chamber volume is measured between the inlet one-way valve and the outlet one-way valve with the piston located at its upstroke position.  Applicant’s originally filed specification discloses that the recited pump arrangement and relative size of the piston cavity volume to the upstroke pump chamber volume provides buffering capacity when short intermittent pump strokes are applied by the user (pg. 4, lines 12-16).
Therefore, the Examiner finds Applicant’s claimed invention to be novel and non-obvious over the prior art, and as such, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        ABC